358 S.W.3d 167 (2011)
STATE of Missouri, Respondent,
v.
La Vincent ROBINSON, Appellant.
No. ED 95248.
Missouri Court of Appeals, Eastern District, Division One.
December 6, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 10, 2012.
Application for Transfer Denied March 6, 2012.
Jessica Hathaway, St. Louis, MO, for Appellant.
Chris Koster, Atty. Gen., James B. Farnsworth, Jefferson City, MO, for Respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
LaVincent Robinson appeals from the trial court's judgment and sentence after a jury convicted him of one count of first-degree robbery, two counts of first-degree assault, and three counts of armed criminal action. Defendant argues that the trial court erred in overruling his Batson objections and allowing the State to remove three African-American venirepersons by peremptory challenge. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).